Exhibit 10.1

RETIREMENT AND WAIVER AND RELEASE AGREEMENT

This Retirement and Waiver and Release Agreement (“Agreement”) is hereby made by
and between Graham Brock, on behalf of himself, his spouse, beneficiaries,
heirs, agents, successors, assigns, dependents, and anyone acting on his behalf
(collectively referred to throughout this Agreement as “Brock”), and Molex
Incorporated, on behalf of itself, its subsidiaries, divisions, affiliate
companies, directors, officers, successors, employees, agents and anyone acting
for it (collectively referred to throughout this Agreement as “Molex”). This
Agreement provides for pay and/or benefits to Brock as retirement benefits, and
for his forbearance from taking certain actions, all as specifically set forth
below. This Agreement shall be effective as of September 16, 2013 (the
“Effective Date”).

The terms of this Agreement are as follows:

1. Retirement. Brock is currently employed by Molex as Executive Vice President
and President, Global Sales and Marketing Division. Brock and Molex agree and
acknowledge that Brock shall voluntarily retire from Molex effective June 30,
2014 (“Retirement Date”). Provided that Brock (i) remains in the employ of Molex
through his Retirement Date and (ii) abides by all of Brock’s obligations under
Section 3 below, then on the condition that Brock does not revoke the signed
Agreement within seven days of the Effective Date, Molex agrees to provide the
following retirement pay, retirement benefits and other consideration to Brock:

(a) Annual Retirement Benefit. From July 1, 2014 to June 30, 2017 (“Retirement
Period”), Molex shall pay Brock an annual retirement benefit in an amount equal
to 100% of his base salary as of his Retirement Date, less applicable deductions
and tax withholdings, payable in equal installments in accordance with Molex’s
regular payroll practice with the first installment being paid on the first
regular payroll date following July 1, 2014. These payments shall continue to
Brock’s surviving spouse in the event of his death prior to the end of the
Retirement Period. In the event of the death of Brock’s surviving spouse prior
to the end of the Retirement Period, the annual retirement benefits shall cease
with the month of her death and no further annual retirement benefits shall be
payable.

(b) Equity Award Grants. Upon the Retirement Date, the vesting of any
outstanding stock awards to Brock shall accelerate, and such awards shall be
exercisable pursuant to the terms of the applicable stock incentive plan.

(c) Other Benefits. Molex shall pay Brock all retirement benefits that he is
entitled to receive at such times as distributions are permitted to him under
the terms of such plans and applicable tax laws; provided, that his eligibility
to participate in such plans shall cease as of the Retirement Date. All other
health and welfare benefits, including life insurance and long-term disability
insurance, shall cease as of the Retirement Date.



--------------------------------------------------------------------------------

2. Repatriation to the United Kingdom. Brock is currently an expatriate from the
UK to the US under the terms of Molex’s Long-Term Assignment Policy (“Policy”).
Upon Brock’s retirement, Molex agrees to repatriate him and his family back to
the UK in accordance with the Policy.

3. Brock’s Obligations. Brock agrees that during the period of time he receives
pay or benefits under Section 1 above, and for a period of 24 months thereafter,
he will comply with the following provisions:

(a) Non-Compete. Brock will not, directly or indirectly, either as an employee
or a member of a partnership, or as an employee, sponsor, promoter, stockholder
(except for publicly traded corporations), officer or director of a corporation
or other business entity, or otherwise own, manage, operate, contract, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation or control of any business, whether foreign or domestic,
similar to or competing with the type of business conducted by Molex and the
products produced by Molex without the prior express written consent of the
Chief Executive Officer of Molex. If Brock secures subsequent employment which
does not violate the restrictive covenants contained herein, as determined by
the Chief Executive Officer of Molex, Molex shall remain obligated to perform
under the terms of the Agreement.

(b) Non-Solicitation of Employees. Brock, either directly or indirectly, will
not solicit for employment or hire any employee of Molex on his own behalf or on
behalf of any company, firm, organization or person or recommend any employee of
Molex to any other person or party for employment without the prior express
written consent of the Chief Executive Officer of Molex;

(c) Confidential Information. Brock acknowledges that, by virtue of his
employment with Molex, he has had access to and/or received trade secrets and
other confidential and proprietary information (hereinafter “Confidential
Information”) with regard to Molex’s business. Recognizing that the disclosure
or improper use of such Confidential Information will cause serious and
irreparable injury to Molex, Brock agrees that he will not at any time, directly
or indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for his own benefit or the benefit of others,
without the prior written consent of Molex.

(d) Molex Reputation. Brock agrees that he shall not do or say anything that
directly disparages or adversely affects Molex.

(e) Return of Molex Property. Brock agrees that as of his Retirement Date, he
shall return to Molex all property and information belonging to Molex in
accordance with Molex’s separation policies, except for such materials required
for him to perform any consulting duties under the Consulting Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(f) Molex Relief. Brock acknowledges that the obligations set forth in Sections
3(a), (b) and (c) above are necessary to protect Molex’s legitimate business
interests, that breach of any of these obligations would cause irreparable harm
to Molex justifying the awarding of injunctive relief against Brock as well as
other remedies, and that he is agreeing to the obligations in Sections 3(a),
(b) and (c) above because of the substantial consideration he is receiving
hereunder.

(g) Discontinuation of Payments. Brock agrees that if he breaches any of the
obligations set forth in Sections 3(a), (b) and (c) above, then Molex has the
right to discontinue and not provide any outstanding pay and/or benefits that
Brock would otherwise not have been eligible to receive but for this Agreement.

4. Waiver and Release. Brock waives and releases Molex from any and all claims
of any type arising out of or relating to his employment with Molex or the
separation of his employment with Molex. This waiver and release includes, but
is not limited to:

 

  (a) Claims that Molex violated its personnel policies, handbook, or any
implied or express contract of employment;

 

  (b) Claims for entitlement to any pay, bonus, commission, disability benefits,
life insurance benefits, stock options, or severance, welfare or retirement
benefits (other than as described in this Agreement);

 

  (c) Claims for wrongful termination, violation of public policy, defamation,
negligent or intentional infliction of emotional distress, invasion of privacy,
loss of consortium, negligence, breach of contract, promissory estoppel, and any
other common or statutory law claim;

 

  (d) Claims of discrimination or retaliation based on age, ancestry, national
origin, color, sex, pregnancy, concerted activity, disability, handicap,
entitlement to benefits, marital status, national origin, parental status, race,
religion, retaliation, sexual orientation, source of income, union activity,
veteran’s status, or other status protected by any law; and

 

  (e) Claims under any other laws, whether in the United States or the United
Kingdom.

5. ADEA Claims. Among the claims being waived and released by Brock are any and
all claims under the federal Age Discrimination in Employment Act (“ADEA”) and
the Older Workers Benefit Protection Act of 1990 (“OWBPA”). Pursuant to the
requirements of the ADEA and OWBPA, Brock acknowledges that:

 

  (a) This waiver and release is written in a manner that is understood by
Brock, that he in fact understands the waiver and release, and that he
understands the entire Agreement;

 

- 3 -



--------------------------------------------------------------------------------

  (b) He knowingly, voluntarily and expressly intends to waive and release
claims under the ADEA;

 

  (c) He is not waiving rights or claims that may arise after the date this
Agreement is executed;

 

  (d) He is receiving valuable benefits and consideration under this Agreement
that he is not already entitled to receive;

 

  (e) He has been and is being advised by Molex to consult with an attorney
prior to executing this Agreement;

 

  (f) He has seven days from the Effective Date of this Agreement to revoke the
Agreement; and

 

  (g) He has been advised that this Agreement shall not become effective or
enforceable and the consideration set forth in Section 2 of this Agreement shall
not be paid if Brock exercises his right to revoke this Agreement.

6. Other Claims. The parties hereto agree never to sue each other in any forum
for any reason, including but not limited to claims, laws or theories covered by
the above waiver and release language, but not including claims that arise after
the effective date of this Agreement.

7. No Admission of Liability. This Agreement does not constitute, is not
intended to be, and shall not be construed, interpreted or treated in any
respect, for any purpose whatsoever, as being an admission of liability or
wrongdoing by Molex.

8. Superseding Agreement. This Agreement supersedes any and all prior written or
verbal communications relating to Brock’s retirement, termination of employment,
expatriate assignment, pay and/or benefits.

9. Amendment. This Agreement may be amended only in a writing signed by both
parties.

10. Governing Law. This Agreement shall be interpreted and governed in
accordance with the laws of the State of Illinois to the extent not preempted by
the Employee Retirement Income Security Act of 1974.

11. Brock Acknowledgment. Brock agrees that he is signing this Agreement
knowingly, voluntarily, and with a complete understanding of its significance,
that he has not been coerced, threatened or intimidated into signing this
Agreement, that he has not been promised anything else in exchange for signing
this Agreement, and that he has had reasonable and sufficient time to consider
this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

12. Code Section 409A Compliance. Molex and Brock acknowledge that the
retirement benefit payments made pursuant to this Agreement may represent
“deferred compensation” under Section 409A and may not be accelerated or further
deferred except as in accordance with Section 409A and the regulations issued
thereunder.

13. Effective Date. This Agreement shall be effective on the eighth day
following the Effective Date if Brock does not revoke it before then. This
entire Agreement shall be void and of no force and effect if Brock timely
revokes this Agreement.

*     *     *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Graham Brock      Molex Incorporated

 

    

 

     Ana G. Rodriguez      Senior Vice President      Global Human Resources
Date:                                                        Date:
                                                 

 

- 5 -